The Honorable Barbara King State Representative 106 Tulip Circle Helena, AR 72342-1620
Dear Representative King:
I am writing in response to your request for my opinion on the following questions:
  1. Can a school resource officer, who holds the title of sheriff's deputy and has a satisfactory job performance evaluation from the school where he works, be legally dismissed from his job by the county sheriff who doesn't want to renew his commission?
  2. Would it make a difference if the resource officer had been a candidate against the county sheriff in the immediately preceding election cycle?
RESPONSE
Given the intensely factual nature of the apparent dispute at issue, I must respectfully decline to answer your questions. Although I am statutorily obliged to render my opinion to members of the legislature and various state officials regarding matters of state law, A.C.A. §25-16-706, I am neither authorized nor equipped to opine on issues whose resolution will necessarily involve making factual determinations. Resolving such issues is a task traditionally left to the courts. In order to avoid encroaching upon exclusively judicial prerogatives, it has long been the policy of this executive-branch office to avoid rendering opinions on matters that are either pending in or appear uniquely appropriate for submission to the courts for resolution.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:JD/cyh